Citation Nr: 0946864	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition.

2.  Entitlement to service connection for a left wrist 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claim has since been 
transferred to the Louisville, Kentucky, RO.

The Veteran testified before the undersigned in an October 
2009 Board hearing.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the Veteran's claims.

The Veteran contends that he has experienced pain in the 
bilateral wrists since the 1990's, while in service, and that 
he has a current diagnosis of carpal tunnel syndrome.

In this case, the Veteran's service records show multiple 
complaints of and treatment for pain in the bilateral wrists 
from 1991 until service discharge.

Post-service treatment records show multiple treatments for 
pain in the bilateral wrists and multiple diagnoses including 
tendonitis and carpal tunnel syndrome of the bilateral 
wrists.  

In October 2004, the Veteran was afforded a pre-retirement VA 
examination.  X-ray evidence of the bilateral wrists was 
normal and the examiner determined there was insufficient 
clinical evidence to warrant a diagnosis.  No disability was 
found.  No nerve testing was performed.

In November 2007, the Veteran was afforded VA joints and 
peripheral nerves examinations.  The joints examiner noted 
that the Veteran reported that he was diagnosed as having 
bilateral carpal tunnel syndrome (CTS) although EMG testing 
did not confirm the finding.  The VA joints examiner stated 
that normal electrodiagnostic testing was very sensitive for 
CTS and for this reason it was unlikely that the Veteran had 
CTS.  He stated further that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
condition of the upper extremities that would give rise to a 
chronic disability.  However, on the  VA peripheral nerves 
examination, while the examiner noted that there was 
insufficient clinical evidence of pathology based upon the 
results of diagnostic testing, he also noted that the 
etiology of the problem was uncertain, and that the Veteran 
had nerve dysfunction and neuralgia.   

In August 2007, a private examination report showed normal 
EMG findings and noted evidence of mild median nerve 
entrapment in the bilateral wrists.  In a February 2008 
follow up note, the private examiner explained that although 
the Veteran's EMG was normal, the nerve test was abnormal 
showing mild carpal tunnel syndrome.  He added that carpal 
tunnel syndrome is usually associated with a normal EMG 
unless severe in nature. 

Thus, the Board finds the medical opinions of record to be 
conflicting.  Specifically, the 2007 VA examiner opined that 
the Veteran did not have CTS based on normal EMG findings, 
but noted neuralgia and nerve dysfunction of the bilateral 
wrists of unknown etiology.  The Board notes that the 2007 VA 
examiner appears to have substantially based his opinion on 
the private normal EMG findings.  By contrast, the private 
examiner stated that CTS may be associated with normal EMG 
findings, unless severe, and that nerve testing in this case 
showed the presence of mild CTS; however, he did not relate 
such to the Veteran's military service.  Based on this 
evidence, the question remains whether the Veteran has CTS, 
or some other bilateral wrist condition, that is related to 
service.

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus an additional VA medical opinion is necessary in order 
to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the 2007 VA 
examiner who provided the bilateral wrist 
examination.  If this examiner is 
unavailable, another VA examiner should 
review the claims file and answer the 
questions.  The examiner should be given a 
copy of the claims file and this remand 
for review prior to providing the 
examination.  The examiner should review 
and consider the complete evidence of 
record.  If the examiner deems it to be 
necessary, diagnostic testing of the 
Veteran may be undertaken.  

The examiner should first determine whether 
carpal tunnel syndrome is present based on 
the evidence of record including the 
private reports of nerve conduction studies 
and EMG testing.  If so, the examiner 
should provide an opinion as to whether the 
Veteran's carpal tunnel syndrome (if any) 
is at least as likely as not etiologically 
related to his military service.  The 
rationale for all opinions expressed should 
also be provided, and the examiner should 
specifically comment on Dr. R.'s February 
2008 explanation for his diagnosis of mild 
bilateral CTS.

If CTS is not found, the examiner should 
determine whether another bilateral wrist 
condition, to include some other nerve 
condition, is present.  If so, the examiner 
should provide an opinion whether the 
Veteran's bilateral wrist condition is at 
least as likely as not etiologically 
related to his military service.  The 
rationale for all opinions expressed should 
also be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO/AMC 
should then readjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


